 

 
Exhibit 10.4

 
ESCROW AGREEMENT
 
THIS ESCROW AGREEMENT (together with any amendments or supplements hereto, this
“Agreement”) is made and entered into as of September 23, 2020, by and among
ImageWare Systems, Inc., a Delaware Corporation, (the “Company”), and Citibank,
N.A., as escrow agent (the “Escrow Agent”, and together with the Company, each a
“Party” and, collectively, the “Parties”). Capitalized terms used herein which
are not defined herein shall have the meanings set forth for such terms in the
Purchase Agreement (as defined below); provided, however, that the Escrow Agent
shall not be deemed to have any knowledge of or duty to ascertain the meaning of
any capitalized term not otherwise defined in this Agreement.
 
RECITALS
 
WHEREAS, the Company and the Purchasers are parties to that certain Securities
Purchase Agreement, dated as of September 28, 2020, by and among the Company and
the Purchasers (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time in accordance with its terms, the “Purchase
Agreement”), pursuant to which the Purchasers, severally and not jointly, will
purchase from the Company, and the Company will issue and sell to the Purchasers
the Preferred Stock, on the terms and subject to the conditions of the Purchase
Agreement;
 
WHEREAS, pursuant to Section 1(b)(ii) of the Purchase Agreement, on the
Effective Date, each of the Purchasers agrees to deposit into escrow certain
funds to be held and distributed by the Escrow Agent in accordance with the
terms of the Purchase Agreement and this Agreement; and
 
WHEREAS, the Company and the Purchasers are parties to that certain Loan and
Security Agreement (the “Loan and Security Agreement”), dated as of September
28, 2020, by and between the Company and the Purchasers, pursuant to which the
Purchasers will provide a short-term, convertible term loan to the Company, the
outstanding principal balance of which will be used to purchase shares of
Preferred Stock at the Closing.
 
NOW THEREFORE, in consideration of the foregoing and of the mutual covenants
hereinafter set forth, the Parties agree as follows:
 
1.
Appointment. The Company hereby appoints the Escrow Agent as the escrow agent
for the purposes set forth herein. The Escrow Agent hereby accepts such
appointment and agrees to act as escrow agent in accordance with the terms and
conditions set forth herein.
 
2.
Escrow Funds.
 
(a)
Simultaneous with the execution and delivery of this Agreement, certain
Purchasers are depositing with the Escrow Agent, such Purchaser’s Initial
Purchase Price in immediately available funds into an escrow account established
by the Escrow Agent for such purpose (the “Escrow Account”). The amounts
deposited by each of the Purchasers, along with any Additional Deposit (as
defined herein) shall constitute the “Escrow Funds”. The Company shall notify
the Escrow Agent of each Purchaser’s Initial Purchase Price being deposited as
soon as such amounts are known. The Escrow Agent shall acknowledge receipt of
the Initial Purchase Price and the Additional Deposit (as defined below),
together with all products and proceeds thereof, including all interest,
dividends, gains and other income (collectively, the “Escrow Earnings”) earned
with respect thereto (collectively, the “Escrow Funds”).
 
 
 
 

-1-

 
 
 
(b)
For greater certainty, all Escrow Earnings shall be retained by the Escrow Agent
and reinvested in the Escrow Funds and shall become part of the Escrow Funds,
and shall be disbursed as part of the Escrow Funds in accordance with the terms
and conditions of this Agreement.
 
3.
Investment of Escrow Funds.
 
(a)
Unless otherwise instructed in writing and executed by an authorized
representative of the Company as set forth on Exhibit A (each a
“Representative”), the Escrow Agent shall invest the Escrow Funds in a
non-interest-bearing deposit obligation of Citibank N.A., insured by the Federal
Deposit Insurance Corporation (“FDIC”) to the applicable limits. The Escrow
Funds shall at all times remain available for distribution in accordance with
Section 4 below.
 
(b)
The Escrow Agent shall send an account statement to the Company on a monthly
basis reflecting activity in the Escrow Account for the preceding month.
 
(c)
The Escrow Agent shall have no responsibility for any investment losses
resulting from the investment, reinvestment or liquidation of the Escrow Funds,
provided that the Escrow Agent has made such investment, reinvestment or
liquidation of the Escrow Funds in accordance with the terms, and subject to the
conditions of this Agreement. The Escrow Agent does not have a duty nor will it
undertake any duty to provide investment advice.
 
4.
Disposition and Termination of the Escrow Funds.
 
(a)
Escrow Funds. The Company shall act in accordance with, and the Escrow Agent
shall hold and release the Escrow Funds related to a Purchaser as provided in
this Section 4(a) as follows:
 
(i)
The Company agrees to direct the Escrow Agent on the date hereof by Release
Instruction, to disburse all of the Escrow Funds to the Company on the date
hereof, pursuant to Section 2.1 of the Loan and Security Agreement. Upon receipt
of a Release Instruction with respect to the Initial Purchase Price, the Escrow
Agent shall promptly, but in any event within two (2) Business Days after
receipt of a Release Instruction, disburse all or part of the Initial Purchase
Price in accordance with such Release Instruction.
 
(ii)
Following the Effective Date, upon receipt of one or more additional deposits
from certain Additional Purchasers (any such additional deposit, an “Additional
Deposit”), the Company agrees to direct the Escrow Agent, upon submission of a
Release Instruction, pursuant to and in accordance with the Loan and Security
Agreement, to disburse the Escrow Funds to the Company. The Company shall notify
the Escrow Agent of such Additional Deposit as soon as such amounts are known.
Upon receipt of a Release Instruction with respect to any Additional Deposit,
the Escrow Agent shall promptly, but in any event within two (2) Business Days
after receipt of a Release Instruction, disburse all or part of the Additional
Deposit in accordance with such Release Instruction.
 
(iii)
Upon receipt by the Escrow Agent of a copy of a Final Determination from the
Company, the Escrow Agent shall on the fifth (5th) Business Day following
receipt of such determination, disburse as directed, part or all, as the case
may be, of the applicable Escrow Funds (but only to the extent funds are
available in the Escrow Funds) in accordance with such Final Determination. The
Escrow Agent will act on such Final Determination without further inquiry.
 
 
 
 

-2-

 
 
 
(iv)
All payments of any part of the Escrow Funds shall be made by wire transfer of
immediately available funds or check as set forth in the Release Instruction or
Final Determination, as applicable.
 
Any instructions setting forth, claiming, containing, objecting to, or in any
way related to the transfer or distribution of any funds on deposit in the
Escrow Account under the terms of this Agreement must be in writing, executed on
behalf the Company by a Representative as set forth on Exhibit A attached
hereto, and delivered to the Escrow Agent as an attachment to an e-mail received
on a Business Day sent to the e-mail address set forth in Section 11 below (with
receipt by the Escrow Agent confirmed). In the event any instruction is
delivered to the Escrow Agent, the Escrow Agent is authorized to seek
confirmation of such instruction by telephone call back to the person or persons
designated on Exhibit A annexed hereto (the “Call Back Authorized Individuals”),
and the Escrow Agent may rely upon the confirmations of anyone purporting to be
a Call Back Authorized Individual. To assure accuracy of the instructions it
receives, the Escrow Agent may record such call backs. If the Escrow Agent is
unable to verify the instructions, or is not satisfied with the verification it
receives, it will not execute the instruction until all such issues have been
resolved. The persons and telephone numbers for call backs may be changed only
in writing, executed by a Representative, actually received and acknowledged by
the Escrow Agent.
 
(b)
Certain Definitions.
 
(i)
“Business Day” means any day that is not a Saturday, a Sunday, or other day on
which banks are not required or authorized by law to be closed in New York, New
York.
 
(ii)
“Final Determination” means a final non-appealable order of any court having
jurisdiction pursuant to Section 13 together with (A) a certificate executed by
a Representative to the effect that such order is final and non-appealable and
(B) the written payment instructions executed by a Representative to effectuate
such order.
 
(iii)
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.
 
(iv)
“Release Instruction” means the written instruction, in the form attached hereto
as Exhibit B, executed by a Representative of the Company directing the Escrow
Agent to disburse all or a portion of the Escrow Funds, as applicable.
 
 
 
 

-3-

 
 
 
5.
Escrow Agent. The Escrow Agent undertakes to perform only such duties as are
expressly set forth herein, which shall be deemed purely ministerial in nature,
and no duties, including but not limited to any fiduciary duties, shall be
implied. The Escrow Agent shall neither be responsible for, nor chargeable with,
knowledge of, nor have any requirements to comply with, the terms and conditions
of any other agreement, instrument or document between the Parties, in
connection herewith, if any, including without limitation the Purchase
Agreement, nor shall the Escrow Agent be required to determine if any Person has
complied with any such agreements, nor shall any additional obligations of the
Escrow Agent be inferred from the terms of such agreements, even though
reference thereto may be made in this Agreement. Notwithstanding the terms of
any other agreement between the Parties, the terms and conditions of this
Agreement will control the actions of Escrow Agent.  The Escrow Agent may rely
upon and shall not be liable for acting or refraining from acting upon any
Release Instruction or Final Determination furnished to it hereunder and
believed by it to be genuine and to have been signed by a Representative.
Concurrent with the execution of this Agreement, the Company shall deliver to
the Escrow Agent authorized representative’s forms in the form of Exhibit A
attached hereto. The Escrow Agent shall be under no duty to inquire into or
investigate the validity, accuracy or content of any such document, notice,
instruction or request. The Escrow Agent shall have no duty to solicit any
payments which may be due to the Escrow Agent or the Escrow Funds. In the event
that the Escrow Agent shall be uncertain as to its duties or rights hereunder or
shall receive instructions, claims or demands from the Company which, in the
Escrow Agent’s opinion, conflict with any of the provisions of this Agreement,
it shall be entitled to refrain from taking any action and its sole obligation
shall be to keep safely all property held in escrow until it shall be directed
otherwise by the Company. The Escrow Agent may interplead all of the assets held
hereunder into a court having jurisdiction pursuant to Section 13 or may seek a
declaratory judgment with respect to certain circumstances, and thereafter be
fully relieved from any and all liability or obligation with respect to such
interpleaded assets or any action or nonaction based on such declaratory
judgment. The Escrow Agent may consult with legal counsel of its selection in
the event of any dispute or question as to the meaning or construction of any of
the provisions hereof or its duties hereunder. The Escrow Agent will not be
liable for any action taken, suffered or omitted to be taken by it in good faith
except to the extent that the Escrow Agent’s fraud, gross negligence or willful
misconduct was the cause of any direct loss to either Party. To the extent
practicable, the Company agrees to pursue any redress or recourse in connection
with any dispute (other than with respect to a dispute involving the Escrow
Agent) without making the Escrow Agent a party to the same. Anything in this
Agreement to the contrary notwithstanding, in no event shall the Escrow Agent be
liable for any special, indirect, punitive, incidental or consequential losses
or damages of any kind whatsoever (including but not limited to lost profits),
even if the Escrow Agent has been advised of the likelihood of such losses or
damages and regardless of the form of action.
 
6.
Resignation and Removal of Escrow Agent. The Escrow Agent (a) may resign and be
discharged from its duties or obligations hereunder by giving thirty (30)
calendar days advance notice in writing of such resignation to the Company
specifying a date when such resignation shall take effect or (b) may be removed,
with or without cause, by the Company at any time by providing written notice to
the Escrow Agent. Any corporation or association into which the Escrow Agent may
be merged or converted or with which it may be consolidated, or any corporation
or association to which all or substantially all of the escrow business of the
Escrow Agent’s line of business may be transferred, shall be the Escrow Agent
under this Agreement without further act. The Escrow Agent’s sole responsibility
after such thirty (30) day notice period expires or after receipt of written
notice of removal shall be to hold and safeguard the Escrow Funds (without any
obligation to reinvest the same) and to deliver the same (i) to a substitute or
successor escrow agent pursuant to a written designation from the Company, (ii)
as set forth in a Release Instruction or (iii) in accordance with the directions
of a Final Determination, and, at the time of such delivery, the Escrow Agent’s
obligations hereunder shall cease and terminate. In the event the Escrow Agent
resigns, if the Company has failed to appoint a successor escrow agent prior to
the expiration of thirty (30) calendar days following receipt of the notice of
resignation, the Escrow Agent may petition any court having jurisdiction
pursuant to Section 13 for the appointment of such a successor escrow agent or
for other appropriate relief, and any such resulting appointment shall be
binding upon all of the parties hereto.
 
 
 
 

-4-

 
 
 
7.
Fees and Expenses. All fees and expenses of the Escrow Agent are described in
Schedule 1 attached hereto and shall be paid by the Company. The fees agreed
upon for the services to be rendered hereunder are intended as full compensation
for the Escrow Agent services as contemplated by this Agreement and shall be
paid upon funding of the Escrow Account.
 
8.
Indemnity. The Company shall indemnify, defend, and hold harmless the Escrow
Agent and its affiliates and their respective successors, assigns, directors,
officers, agents and employees (the “Indemnitees”) from and against any and all
losses, damages, claims, liabilities, penalties, judgments, settlements,
actions, suits, proceedings, litigation, investigations, or reasonable and
documented out of pocket costs or expenses (including the reasonable and
documented out of pocket fees and expenses of one outside counsel and experts
and their staffs and reasonable and documented out of pocket expenses of
document location, duplication and shipment) (collectively “Escrow Agent
Losses”) arising out of or in connection with (a) the Escrow Agent’s execution
and performance of this Agreement, tax reporting or withholding, the enforcement
of any rights or remedies under or in connection with this Agreement, or as may
arise by reason of any act, omission or error of the Indemnitee, except to the
extent that such Escrow Agent Losses, as adjudicated by a court of competent
jurisdiction, have been caused by the fraud, gross negligence or willful
misconduct of such Indemnitee, or (b) its following any instructions or other
directions from the Company. The Parties acknowledge that the foregoing
indemnities shall survive the resignation or removal of the Escrow Agent and the
termination of this Agreement. 
 
9.
Tax Matters.
 
(a)
The Company shall be responsible for and the taxpayer on all taxes due on the
interest or income earned, if any, on the Escrow Funds for the calendar year in
which such interest or income is earned. The Escrow Agent shall report any
interest or income earned on the Escrow Funds to the IRS or other taxing
authority on IRS Form 1099. Prior to the date hereof, the Parties shall provide
the Escrow Agent with certified tax identification numbers by furnishing
appropriate forms W-9 or W-8 as applicable and such other forms and documents
that the Escrow Agent may request.
 
(b)
The Escrow Agent shall be responsible only for income reporting to the Internal
Revenue Service with respect to income earned on the Escrow Funds.  The Escrow
Agent shall withhold any taxes required to be withheld by applicable law,
including but not limited to required withholding in the absence of proper tax
documentation, and shall remit such taxes to the appropriate authorities. 
 
(c)
The Escrow Agent, its affiliates, and its employees are not in the business of
providing tax or legal advice to any taxpayer outside of Citigroup, Inc. and its
affiliates. This Agreement and any amendments or attachments hereto are not
intended or written to be used, and may not be used or relied upon, by any such
taxpayer or for the purpose of avoiding tax penalties. Any such taxpayer should
seek advice based on the taxpayer's particular circumstances from an independent
tax advisor.
 
10.
Covenant of Escrow Agent. The Escrow Agent hereby agrees and covenants with the
Company that it shall perform all of its obligations under this Agreement and
shall not deliver custody or possession of any of the Escrow Funds to anyone
except pursuant to the express terms of this Agreement or as otherwise required
by law.
 
 
 
 

-5-

 
 
 
11.
Notices. All notices, requests, demands and other communications required under
this Agreement shall be in writing, in English, and shall be deemed to have been
duly given if delivered simultaneously to the Company and the Escrow Agent (i)
personally, (ii) on the day of transmission if sent by electronic mail
(“e-mail”) with a PDF attachment executed by a Representative or an authorized
signatory of the Escrow Agent, as applicable, to the e-mail address given below,
and written confirmation by electronic mail of receipt is obtained promptly
after completion of the transmission, (iii) by overnight delivery with a
reputable national overnight delivery service, or (iv) by certified mail, return
receipt requested, and postage prepaid. If any notice is mailed, it shall be
deemed given five Business Days after the date such notice is deposited with the
United States Postal Service. If notice is given to a Party, it shall be given
at the address for such Party set forth below. It shall be the responsibility of
the Parties to notify the other Party in writing of any name or address changes.
 
if to the Company, then to:
 
ImageWare Systems, Inc.
13500 Evening Creek Drive N.
Suite 550
San Diego, California 92127
E-mail: jmorris@iwsinc.com
Attention: Chief Financial Officer
 
 
with a copy simultaneously transmitted by like means (which transmittal shall
not constitute notice hereunder) to:
 
Disclosure Law Group, a Professional Corporation
655 West Broadway, Suite 870
San Diego, CA 92101
Telephone No.: (619) 272-7062
Facsimile No.: (619) 330-2101
E-mail: drumsey@disclosurelawgroup.com
Attention: Daniel W. Rumsey, Managing Director
 
 
 
or, if to the Escrow Agent, then to:
 
Citibank, N.A.
Citi Private Bank
388 Greenwich Street, 29th Floor
New York, NY 10013
Attn: Debbie Demarco
Telephone No.: (212) 783-7092
Facsimile No.: (212) 783-7131
E-mail: debra.demarco@citi.com
 
Notwithstanding the above, in the case of communications delivered to the Escrow
Agent pursuant to the foregoing clause (i) through (iv) of this Section 11, such
communications shall be deemed to have been given on the date received by the
Escrow Agent. In the event that the Escrow Agent, in its sole discretion, shall
determine that an emergency exists, the Escrow Agent may use such other means of
communication as the Escrow Agent deems appropriate.
 
 
 
 

-6-

 
 
 
12.
Termination. This Agreement shall terminate on the earliest to occur of (a)
receipt of notice in writing from a Representative confirming that the Closing
Date has occurred, and (b) subject to Section 6, (i) delivery to the Escrow
Agent of a written notice of termination executed by the Company or (ii) the
Escrow Agent’s delivery of a notice of resignation to the Company, after which
this Agreement shall be of no further force and effect except that the
provisions of Section 8 hereof shall survive termination.
 
13.
Miscellaneous. The provisions of this Agreement may be waived, altered, amended
or supplemented, in whole or in part, only by a writing signed by the Company
and the Escrow Agent. Neither this Agreement nor any right or interest hereunder
may be assigned in whole or in part by any Party hereto, except as provided in
Section 6, without the prior consent of the Escrow Agent. This Agreement shall
be governed by and construed under the laws of the State of New York. Each Party
irrevocably waives any objection on the grounds of venue, forum non-conveniens
or any similar grounds and irrevocably consents to service of process by mail or
in any other manner permitted by applicable law and consents to the jurisdiction
of the courts located in the State of New York. The Parties hereby waive any
right to a trial by jury with respect to any lawsuit or judicial proceeding
arising from or relating to this Agreement. This Agreement may be executed in
multiple counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. All signatures of
the Parties to this Agreement may be transmitted by facsimile or electronic
transmission in portable document format (.pdf), and such facsimile or .pdf
will, for all purposes, be deemed to be the original signature of such Party
whose signature it reproduces, and will be binding upon such Party. If any
provision of this Agreement is determined to be prohibited or unenforceable by
reason of any applicable law of a jurisdiction, then such provision shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions thereof, and any
such prohibition or unenforceability in such jurisdiction shall not invalidate
or render unenforceable such provisions in any other jurisdiction. The Parties
represent, warrant and covenant that each document, notice, instruction or
request provided by such Party to the Escrow Agent shall comply with applicable
laws and regulations. Where, however, the conflicting provisions of any such
applicable law may be waived, they are hereby irrevocably waived by the Parties
hereto to the fullest extent permitted by law, to the end that this Agreement
shall be enforced as written. Except as expressly provided in Section 8, nothing
in this Agreement, whether express or implied, shall be construed to give to any
person or entity other than the Escrow Agent and the Company any legal or
equitable right, remedy, interest or claim under or in respect of this Agreement
or any funds escrowed hereunder.
 
14.
Compliance with Court Orders. In the event that any Escrow Funds shall be
attached, garnished or levied upon by any court order, or the delivery thereof
shall be stayed or enjoined by an order of a court, or any order, judgment or
decree shall be made or entered by any court order affecting the property
deposited under this Agreement, the Escrow Agent is hereby expressly authorized,
in its sole discretion, to obey and comply with all writs, orders or decrees so
entered or issued, which it is advised by legal counsel of its own choosing is
binding upon it, whether with or without jurisdiction, and in the event that the
Escrow Agent obeys or complies with any such writ, order or decree it shall not
be liable to any of the Parties or to any other Person, by reason of such
compliance notwithstanding such writ, order or decree be subsequently reversed,
modified, annulled, set aside or vacated.
 
 
 
 

-7-

 
 
 
15.
Further Assurances. Following the date hereof, each party shall deliver to the
other parties such further information and documents and shall execute and
deliver to the other parties such further instruments and agreements as any
other party shall reasonably request to consummate or confirm the transactions
provided for herein, to accomplish the purpose hereof or to assure to any other
party the benefits hereof.
 
16.
Assignment. No assignment of the interest of any of the Company shall be binding
upon the Escrow Agent unless and until written notice of such assignment shall
be filed with and consented to by the Escrow Agent (such consent not to be
unreasonably withheld). Any transfer or assignment of the rights, interests or
obligations hereunder in violation of the terms hereof shall be void and of no
force or effect.
 
17.
Force Majeure. The Escrow Agent shall not incur any liability for not performing
any act or fulfilling any obligation hereunder by reason of any occurrence
beyond its control (including, but not limited to, any provision of any present
or future law or regulation or any act of any governmental authority, any act of
God or war or terrorism, or the unavailability of the Federal Reserve Bank wire
services or any electronic communication facility), it being understood that the
Escrow Agent shall use commercially reasonable efforts which are consistent with
accepted practices in the banking industry to resume performance as soon as
reasonably practicable under the circumstances.
 
18.           
Compliance with Federal Law. To help the U.S. Government fight the funding of
terrorism and money laundering activities and to comply with federal law
requiring financial institutions to obtain, verify and record information on the
source of funds deposited to an account, the Company agrees to provide the
Escrow Agent with the name, address, taxpayer identification number, and
remitting bank for all Purchasers depositing funds into the Escrow Account
pursuant to the terms and conditions of this Agreement. For a non-individual
person such as a business entity, a charity, a trust or other legal entity, the
Escrow Agent will ask for documentation to verify its formation and existence as
a legal entity. The Escrow Agent may also ask to see financial statements,
licenses, identification and authorization documents from individuals claiming
authority to represent any entity or other relevant documentation.
 
19.         
 Use of Citibank Name. No publicly distributed printed or other material in any
language, including prospectuses, notices, reports, and promotional material
which mentions “Citibank” by name or the rights, powers, or duties of the Escrow
Agent under this Agreement shall be issued by any other parties hereto, or on
such party’s behalf, without the prior written consent of the Escrow Agent. By
execution of this Agreement, the Escrow Agent consents to (i) the disclosure and
distribution of this Agreement to any Purchaser.
 
20.           
Conflicts. The Parties agree and acknowledge that to the extent any terms and
provisions of this Agreement are in any way inconsistent with or in conflict
with any term, condition or provision of the Purchase Agreement, as between the
Company and the Purchasers, the Purchase Agreement shall govern and control.
 
* * * * *
 
 
 

-8-

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
IMAGEWARE SYSTEMS, INC.:
 
 
By:  /s/ Kristin Taylor
Name:  Kristin Taylor
Its: Chief Executive Officer
 
 
 
 
 
 
ESCROW AGENT:
 
CITIBANK, N.A.
 
 
By:   /s/ Debra DeMarco    

Name:  Debra DeMarco

Its:   Senior Vice President Citi Private Bank

  [EXHIBITS INTENTIONALLY OMITTED]

Signature Page to Escrow Agreement
NY 7382149
-9-
